Citation Nr: 0027543	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-09 960	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a skin disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty for training from February 
1987 to June 1987 and on active duty from December 1990 to 
May 1991.  According to the veteran's DD Form 215, Correction 
To DD Form 214, Certificate Of Release Or Discharge From 
Active Duty (DD 215), the veteran served in Southwest Asia 
from December 1990 to May 1991 and received the Southwest 
Asia Service Medal with 2 Bronze Service Stars.  The 
veteran's service personnel records also indicate that, upon 
his discharge from active military duty in May 1991, he was 
transferred to the United States Army Reserves.  His reserve 
obligation termination date was determined to be January 
1995.  

This appeal arises from a March 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO, in pertinent part, denied service 
connection for a back disability and for a skin disorder.  


FINDING OF FACT

Competent medical evidence of a nexus between an in-service 
back injury and current low back pathology has been received.  


CONCLUSION OF LAW

The claim for service connection for a back disability is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  See Epps v. Gober, 126 F.3d 1464, 
1468-1469 (Fed. Cir. 1997) and Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  See also Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  

Available service medical records in the present case are 
negative for complaints of, treatment for, or findings of a 
back disability.  However, a post-service private medical 
report dated in June 1999 indicates that the veteran received 
treatment between June 1995 and October 1997 for low back 
pain.  This document also notes that the veteran injured his 
back when he was in Saudi Arabia.  

To the degree that this post-service medical record appears 
to reflect that the veteran has current low back pathology 
associated with a back injury sustained in Saudi Arabia, the 
Board of Veterans' Appeals (Board) believes that competent 
medical evidence of a current disability associated with 
service has been received.  Consequently, the Board concludes 
that the veteran's claim for service connection for a back 
disability is well grounded.  


ORDER

The claim for service connection for a back disability is 
well grounded.  To this extent, the appeal is allowed.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

In this regard, the Board notes that the June 1999 private 
medical statement indicates that the veteran was recently 
treated several times at the Claiborne County Family Health 
Center.  However, the actual records of such treatment have 
not been obtained and associated with his claims folder.  

Furthermore, the service medical records from the veteran's 
active and reserve duty, which have been procured, appear to 
be incomplete.  In this regard, the Board notes that the 
available service medical records do not reflect the relevant 
treatment that the veteran maintains that he received.  The 
available service medical records were forwarded to the RO by 
the National Personnel Records Center (NPRC) in May 1998.  
However, in view of the apparent lack of a complete file of 
service medical records, the Board believes that another 
attempt should be made to obtain any such reports from the 
NPRC.  See Simington v. Brown, 9 Vet.App. 334 (1996) (per 
curiam) (stipulating that VA is deemed to have constructive 
knowledge of any documents "within the Secretary's control" 
and that any such documents relevant to the issue under 
consideration must be included in the record on appeal).  See 
also Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding 
records in constructive possession of VA).

The veteran has also stated that, with regard to his reserve 
duty, he was assigned to the 1345th Transportation Company in 
Oklahoma City, Oklahoma.  In February 2000, this military 
unit explained that it could not find any records of the 
veteran.  

In addition, the veteran has stated that he was last 
assigned, for reserve duty, to the 386th Transportation 
Company at Vicksburg, Mississippi and that any available 
service medical records should be located with this military 
unit.  According to a March 1999 letter, the Mississippi 
National Guard was unable to locate any records of the 
veteran and suggested that a written request be submitted to 
the Army Personnel Center.  However, the RO does not appear 
to have attempted to contact the Army Personnel Center for 
any available service medical records of the veteran.  

Moreover, although the June 1999 private medical report 
includes the statement that the veteran injured his back in 
Saudi Arabia, this record does not discuss whether this 
account was based on a review of the veteran's medical 
records or on an assertion made by the veteran himself.  The 
Board concludes, therefore, that the veteran should be given 
an opportunity to undergo a VA examination to determine the 
exact nature and etiology of any current back disability that 
he may have.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:  

1.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
all available clinical treatment records 
pertaining to the veteran's back 
condition since his separation from 
service.  The Board is particularly 
interested in records of back treatment 
that the veteran received at the 
Claiborne County Family Health Center at 
Highway 61 North, P.O. Box 741, Port 
Gibson, MS 39150.  

2.  The RO should also request that the 
NPRC as well as the Army Personnel Center 
conduct a search for any available 
additional service medical records to 
include treatment that the veteran 
received for his back and for his skin 
during his active and reserve duty.  The 
Board is particularly interested in 
records of back and skin treatment that 
the veteran received in 1991, including 
during his attachment to the 1345th 
Transportation Company and the 386th 
Transportation Company.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any current 
back disability that he may have.  All 
necessary tests should be conducted.  In 
addition, the examiner should discuss the 
nature of any current back deformity 
found on examination and should provide 
an opinion as whether it is at least as 
likely as not that any diagnosed back 
disability is consistent with the 
veteran's described in-service back 
injury.  The claims file should be made 
available to the examiner for review.

4.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a back 
disability and for a skin disorder.  In 
adjudicating these claims, the RO should 
consider the appropriate laws and 
regulations concerning Persian Gulf War 
claims.  See 38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.317 
(1999).  If the benefits sought remain 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case.  The veteran and 
his representative should then be given 
the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



